Citation Nr: 0720996	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active military service from December 1969 to 
January 1972.

This appeal arises from a January 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

In May 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7102(b) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that he has PTSD as a result of his 
service.  Specifically, he argues that he has PTSD as a 
result of stressors he witnessed during his duty in the 
Republic of Vietnam, to include: 1) sustaining a facial 
injury while performing truck maintenance, 2) receiving 
sniper/small arms fire while driving his truck to various 
locations as a financial courier, and 3) receiving incoming 
rocket and small arms fire while on guard duty at his unit's 
base in Phu Bai.  

The veteran's discharge (DD Form 214) indicates that his 
awards include the Vietnam Service Medal.  His military 
occupation specialty is listed as "Pay/Disb Spec" 
(presumably, pay disbursement specialist).  His personnel 
file (DA 20) indicates the following: the veteran served in 
Vietnam from April 13, 1971 to January 14, 1972, to include a 
period as a patient in Okinawa from May 9, 1971 to July 1, 
1971; his primary duty during his duty in Vietnam was "pay 
disb spec," and his unit was the "101 Admin Com (Ambl)."  
The veteran's personnel file also contains an entry noting 
service in Vietnam until July 27, 1972, however, as the 
veteran was discharged in January 1972, this appears to be in 
error.  

In a memo, dated in March 2007, the RO essentially determined 
that the claimed stressors were anecdotal events that were 
not capable of verification.  See VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  

With regard to stressor #1, the veteran's service medical 
records show that in May 1971, he sustained facial 
lacerations and a mandibular fracture after an engine 
backfired in a "non-hostile" incident.  He was transferred 
to a hospital in Guam for additional treatment, where he 
apparently remained through June 1971.  Service connection is 
currently in effect for a fracture of the left mandible.  
Given the foregoing, stressor #1 is considered verified and 
is accepted.  However, the Board notes that there is 
currently no competent evidence to show that the veteran has 
PTSD due to this injury, and that in October 2003, a VA 
examiner indicated that the veteran did not have PTSD due to 
this, or any other event, during his service.  Accordingly, 
no further development is currently warranted as to stressor 
#1.   

With regard to stressor #2, in a statement received in June 
2005, the veteran listed three locations, however, he has 
failed to provide VA with reasonably specific dates of the 
claimed stressor.  See M21-1MR, Part III.iv.4.H.32.j.; Part 
IV.ii.1.D.14.d.  In addition, there is no evidence in the 
veteran's discharge, his personnel file, or the other 
evidence of record that is sufficient to corroborate this 
claimed stressor, and the claimed stressor is not currently 
verified.  Accordingly, no further development is currently 
warranted as to stressor #2.   

With regard to stressors #3, the veteran has asserted that he 
received incoming fire at his unit's base in Phu Bai, and 
during his hearing, held in May 2007, he testified that this 
incident occurred between June and August of 1971.  In this 
regard, as previously noted, his personnel file indicates 
that he was a patient in Okinawa between May 9, 1971 and July 
1, 1971.  

In summary, a time frame for stressor #3 was provided in May 
2007.  This was subsequent to the RO's March 2007 memo that 
determined that the claimed stressors were not capable of 
verification, and it now appears that the minimum information 
required for an attempt at verification has been provided.  
See M21- 1MR, Part IV.ii.1.D.14.d.  It does not appear that 
an attempt has been made to verify claimed stressor #3.  
Accordingly, on remand, the RO should request documentation 
of stressor #3.  

In addition, if participation in combat is not established, 
but stressor #3 is verified, the veteran should be scheduled 
for a VA PTSD examination.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the claimed in-
service stressor described as: an attack 
on the base of the 101 Administrative 
Company (Ambl), in Phu Bai, between June 
and August of 1971, with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC).  Provide the JSRRC with a 
description of the veteran's claimed 
stressor, and with copies of the veteran's 
personnel records showing service dates, 
duties, and units of assignment.  

2.  If it is determined that the veteran 
did not participate in combat, but that 
the claimed stressor that is described in 
the first paragraph of this Remand is 
verified, make arrangements for the 
veteran to be afforded a VA psychiatric 
examination.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner must express an opinion as to 
whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and if he meets 
such criteria, whether PTSD can be related 
to the claimed stressor that is described 
in the first paragraph of this Remand. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Finally, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



